DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed on 8/21/2018 is entered. Claims 1, 2, 3, 4, 6, 8, 9, 10, 13, 14, 15, 16, 17, 19, 21, 22, 23, 24, 25, 27, 28, 29, 30 and 31 are pending.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)A product and a process specially adapted for the manu-facture of said product; or
(2)A product and process of use of said product; or
(3)A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)A process and an apparatus or means specifically designed for carrying out the said process; or
(5)A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

4.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6, 8-10, 13, 14 and 27-28 drawn to an immunogenic composition and vaccine comprising detoxified pneumolysin adsorbed onto aluminium phosphate
	Group II, Claims 14-17, 19 and 21-25   drawn to a process for adsorption of detoxified pneumolysin adsorbed onto aluminium phosphate

		Group III, claims 29 Or 30 or 31 drawn to a method for treatment or prevention Or a method of immunizing or a method of inducing immune response.
	 
5.	The groups of inventions I-III   listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature of linking groups appears to be that they are all related to detoxified pneumolysin adsorbed onto aluminium phosphate.  However, US 2014/105927 ( abstract, [0011 ]-[0026], [0078]-[0098],[0127]-[0135], examples 1 -6 and claims ) or WO 2004/081515 A2  (abstract, p. 11 line 23 - p. 18 line 31, p. 24 line 1 - p. 25 line 33, examples 6-8 and claims) or WO 2006/032499 (abstract, p. 13 line 31 - p. 29 line 31, examples 9-13) or Pauksens et al (abstract, p. 652 right-hand column first full paragraph, p. 653 first and second full paragraphs, p. 655 left-hand column line 1 - p. 657 left-hand column line10p. 658 right-hand column line 7 - p. 659 left-hand column third full paragraph and fig. 3-6) or  Michon et al  ( abstract, p. 1732 right-hand column line 11 - p. 1733 left-hand column line 25, p. 1733 right-hand column third full paragraph, p. 1737 left-hand column first full paragraph - p. 1739 left-hand column line 9, p. 1739 right-hand column first-full paragraph - p. 1740 left-hand column second full paragraph and fig. 3-8) teaches an immunogenic  composition comprising chemically detoxified pneumolysin, unconjugated Poly Histidine family protein D (PhtD) and 10 distinct pneumococcal polysaccharides conjugated to various distinct carrier proteins, e.g. protein D, Tetanus Toxoid or Diphtheria Toxoid, all adsorbed on aluminium phosphate for use in the prevention of pneumococcal infection (see written opinion). Further, the prior art detoxified pneumolysin and other antigen proteins adsorbed onto aluminium phosphate, even though said documents do not specifically disclose the exact methodology used to adsorbed the antigen protein onto aluminium phosphate one has to suppose that optimal conditions have been used and that each separate protein or conjugated protein have been firstly adsorbed onto aluminium phosphate before being mixed together to form the vaccine composition. Hence it is noted that one of the skilled person expertise to determine the exact and optimal conditions required for said adsorption step. Indeed the physico-chemical properties of aluminium phosphate are 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)